DETAILED ACTION
This Office Action, based on application 13/777,810 filed 26 February 2013, is filed in response to applicant’s amendment and remarks submitted 31 December 2018.  Claims 1-6, 9-12, 14-16, and 20-24 are currently pending and have been considered below.
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9 May 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The following claim is objected to due to informalities: 
Claim 1, Line 20: “issuing the speculative request for selected data …” should be “issuing the speculative request for said selected data …” to properly reflect antecedent basis of the term.
Appropriate correction is required.

Response to Arguments
Applicant’s remarks submitted 9 May 2022 have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose or otherwise render obvious “the claimed speculative request and subsequently transferring the selected data from the lower memory tier to the upper memory tier in lieu of issuing the speculative request to the remote server”.  The Office has fully reviewed applicant’s remarks; however, is not persuaded and maintains cited prior art renders the claims obvious for reasons now presented below.
	The prior art rejection to exemplary Claim 1 was appealed and affirmed by the PTAB on 8 March 2022.  The PTAB considered Claim 1’s limitation reciting “analyzing a sequence of access operations upon the working data and initiating a prefetch command script to speculatively request selected data in anticipation of a future request for said selected data” and “issuing the requested selected data to the lower memory tier of the multi-tier memory structure”.  Applicant’s amendment on 9 May 2022 amends the limitation to recite “issuing the speculative request for the request for the selected data is issued to the lower memory tier …”; the prior art rejection to the Claims 10 and 21 was also affirmed by the PTAB on 8 March 2022.  As such, for at least reasons previously set forth on the prosecution record, the Office maintains the prior art rejection to the claims as presented below.

	Provided the history of the prosecution of the application, the Examiner invites the applicant to contact the Examiner to discuss the application in form of an interview to clarify any positions established by either party.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHEN et al (US PGPub 2007/0288589) in view of ONG (US PGPub 2013/0212207), LI (US PGPub 2014/0050026), and RANADE et al (US PGPub 2012/0089781).  “What is tiered storage?” is further provided for definition purposes.

With respect to Claim 1, CHEN discloses a method comprising: 
receiving data updates (Abstract - webpages) to a multi-tier memory structure (Fig 2, Device 200 may comprise RAM/ROM/Cache 212 and disk drive 247; Section [0040]; Section [0067]) of a local user device (Fig 1, Client Device 102/104) across a cloud network (Fig 1, Internet 108) from a remote server (Fig 1, Server 112) during a cloud computing session and storing the received data updates as working data in an upper memory tier of the memory structure (Section [0040] – content of a displayed webpage may be stored locally in Cache 212); 
logging the current version of the working data to a lower memory tier in the memory structure of the local user device as at least one snapshot responsive to an operation (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time), the upper and lower memory tiers each having different constructions and storage attributes (Sections [0035-0036] – upper memory tier may comprise RAM; lower memory tier may comprise disk drives); 
generating a request for a selected data update from the remote server (Section [0043] – in response to a request to create a display of a page that was archived, current content of a website may be retrieved); 
issuing the speculative request for selected data to the lower memory tier of the multi-tier memory structure (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory from remote storage {remote or ‘cloud’ storage may be a lower tier memory per “What is tiered storage” – see Tier 4 of the Sample Data Storage Hierarchy}; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time); and 
transferring the selected data and selected data update from the lower memory tier to the upper memory tier in lieu of issuing the speculative request to the remote server (Section [0043] – in response to a request to create a display of a page that was archived, the archived version may be displayed instead of a current version of the page). 
CHEN may not explicitly disclose the upper and lower memory tiers each comprising rewritable non-volatile memory cells, predicting degradation in the first location of the upper memory tier with a data log circuit; migrating a current version of the working data to a different, second location in the upper memory tier responsive to predict degradation in the first location; analyzing a sequence of access operations upon the working data and initiating a prefetch command script to speculatively request selected data in anticipation of a future request for said selected data.
However, ONG discloses the upper and lower memory tiers each comprising rewritable non-volatile memory cells (Section [0033]).
CHEN and ONG are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN and ONG before him or her, to modify the RAM of CHEN to include NVRAM as taught by ONG.  A motivation for doing so would have been to prevent data loss in the event power is lost to the RAM (Section [0004]).  Therefore, it would have been obvious to combine CHEN and ONG to obtain the invention as specified in the instant claims.
CHEN and ONG may not explicitly disclose predicting degradation in the first location of the upper memory tier with a data log circuit; migrating a current version of the working data to a different, second location in the upper memory tier responsive to predict degradation in the first location; analyzing a sequence of access operations upon the working data and initiating a prefetch command script to speculatively request selected data in anticipation of a future request for said selected data.
However, LI discloses predicting degradation in the first location of the upper memory tier with a data log circuit (Section [0015-0018] – the ‘data log circuit’ is analogous to the components used to detect, archive, and compare temperature readings), and migrating a current version of the working data to a different, second location in the upper memory tier responsive to predict degradation in the first location (Section [0027] explains the wear leveling process reprograms data in data blocks to another location in the memory; Section [0029], for example, performs wear leveling on data programmed above a threshold temperature, analogous to a ‘predicted degradation’ point given observation of Section [0005]).
CHEN, ONG, and LI are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, and LI before him or her, to modify the memory of the combination of CHEN and ONG to include data migration as taught by LI.  A motivation for doing so would have been to prevent data loss in flash memory when the memory is used outside threshold temperatures.  Therefore, it would have been obvious to combine CHEN, ONG, and LI to obtain the invention as specified in the instant claims.
CHEN, ONG, and LI may not explicitly disclose analyzing a sequence of access operations upon the working data and initiating a prefetch command script to speculatively request selected data in anticipation of a future request for said selected data.
However, RANADE discloses analyzing a sequence of access operations upon the working data and initiating a prefetch command script to speculatively request selected data in anticipation of a future request for said selected data (Section [0102] – cloud filed may be prefetched based on transaction cost; transaction cost may be determined based on amount of latency and/or bandwidth of the cloud storage {analogous to ‘a sequence of access operations’}).
CHEN, ONG, LI, and RANADE are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, and RANADE before him or her, to modify the storage manager of the combination of CHEN, ONG, and LI to include prefetching as taught by RANADE.  A motivation for doing so would have been to reduce access time to data by speculatively fetching data likely to be requested in the future (Section [0068]).  Therefore, it would have been obvious to combine CHEN, ONG, LI, and RANADE to obtain the invention as specified in the instant claims.

With respect to Claim 3, the combination of CHEN, ONG, LI, and RANADE disclose the method of claim 1.  
CHEN further discloses detecting a temporary disruption event that interrupts the cloud computing session, and transferring the working data logged in the lower memory tier to the upper memory tier responsive to the detection of the temporary disruption event (Section [0043]; Section [0061]).

With respect to Claim 6, the combination of CHEN, ONG, LI, and RANADE disclose the method of claim 1.   
LI further discloses wherein the data log circuit comprises a bloom filter to detect the degradation of the first location responsive to at least a selected one of a parametric drift measurement, a temperature measurement of an observed bit error rate (BER) (Section [0029]).

With respect to Claims 9, the combination of CHEN, ONG, LI, and RANADE disclose the method of claim 1.  
CHEN further discloses the request for the selected data is issued to the remote server and the selected data are transferred across the cloud network to the upper memory tier from the remote server (Section [0040] – content of a displayed webpage may be stored locally in Cache 212). 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHEN in view of ONG, LI, RANADE, and PARK (US PGPub 2012/0311237). 

With respect to Claim 2, the combination of CHEN, ONG, LI, and RANADE disclose the method of claim 1.  
CHEN, ONG, LI and RANADE may not explicitly disclose resetting all of the rewritable non-volatile memory cells at the first location to a known programming state responsive to the migration of the current version of the working data to the different, second location in the upper memory tier.
However, PARK discloses resetting all of the rewritable non-volatile memory cells at the first location to a known programming state responsive to the migration of the current version of the working data to the different, second location in the upper memory tier (Section [0070]).
CHEN, ONG, LI, RANADE, and PARK are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, RANADE, and PARK before him or her, to modify the memory of the combination of CHEN, ONG, LI, and RANADE to include cell resetting as taught by PARK.  A motivation for doing so would have been to prepare the memory cells to accept write commands.  Therefore, it would have been obvious to combine CHEN, ONG, RANADE, LI, and PARK to obtain the invention as specified in the instant claims.

Claims 10, 14-16, 20, 21, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHEN in view of ONG, LI, WOOLFORD (US PGPub 2012/0323597), and RANADE.  “What is tiered storage?” is further provided for definition purposes.

With respect to Claim 10, CHEN discloses an apparatus comprising: 
a multi-tier memory structure (Fig 2, Device 200 may comprise RAM/ROM/Cache 212 and disk drive 247; Section [0040]; Section [0067]) in a local user device (Fig 1, Client Device 102/104) comprising a plurality of memory tiers each having different data transfer attributes and corresponding rewritable memory cell constructions and storage attributes (Sections [0035-0036] – upper memory tier may comprise RAM; lower memory tier may comprise disk drives); and 
a storage manager circuit adapted to store data updates (Abstract - webpages) received by the local user device during the first cloud computing session as working data in the upper non-volatile memory tier (Section [0040] – content of a displayed webpage may be stored locally in Cache 212), to log the working data to a lower non-volatile memory tier in the multi-tier memory structure of the local user device while maintaining a most current version of the working data in the upper non-volatile memory tier (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time), to transfer selected working data logged in the lower non-volatile memory tier to the upper non-volatile memory tier in lieu of issuing a request for the selected working data from the remote server (Section [0043] – in response to a request to create a display of a page that was archived, the archived version may be displayed instead of a current version of the page; Section [0060-0061]), to store the session log in the lower non-volatile tier at a conclusion of the first cloud computing session (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time), in which the speculative request for the selected data is issued to the lower memory tier of the multi-tier memory structure (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory {remote or ‘cloud’ storage may be a lower tier memory per “What is tiered storage” – see Tier 4 of the Sample Data Storage Hierarchy}; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time), to transfer the selected data from the lower non-volatile memory tier to the upper non-volatile memory (Section [0043] – in response to a request to create a display of a page that was archived, the archived version may be displayed instead of a current version of the page).
CHEN may not explicitly disclose a local user device comprising a plurality of non-volatile memory tiers, a data log circuit configured to predict degradation in a first location of an upper non-volatile memory tier structure and migrate a current version of working data to a different, second location in the upper non-volatile memory tier responsive to the predicted degradation in the first location, and a storage manager circuit to generate a session log comprising a sequential list of access operations carried out during a first cloud computing session between the local user device and a remote server across a cloud network, and to use the session log to detect a subsequent, second cloud computing session matching a portion of the first cloud computing session, to analyze a sequence of access operations upon the working data and initiate a prefetch command script to speculatively request selected data in anticipation of a future request for selected data ,and to prefetch selected data updates from the lower non-volatile memory tier to the upper non-volatile memory tier identified by the session log prior to a request for the selected data updates during the second cloud computing session.
However, ONG discloses a local user device comprising a plurality of non-volatile memory tiers (Section [0033]).
CHEN and ONG are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN and ONG before him or her, to modify the RAM of CHEN to include NVRAM as taught by ONG.  A motivation for doing so would have been to prevent data loss in the event power is lost to the RAM (Section [0004]).  Therefore, it would have been obvious to combine CHEN and ONG to obtain the invention as specified in the instant claims.
CHEN and ONG may not explicitly disclose a data log circuit configured to predict degradation in a first location of an upper non-volatile memory tier structure and migrate a current version of working data to a different, second location in the upper non-volatile memory tier responsive to the predicted degradation in the first location, and a storage manager circuit to generate a session log comprising a sequential list of access operations carried out during a first cloud computing session between the local user device and a remote server across a cloud network, and to use the session log to detect a subsequent, second cloud computing session matching a portion of the first cloud computing session, to analyze a sequence of access operations upon the working data and initiate a prefetch command script to speculatively request selected data in anticipation of a future request for selected data ,and to prefetch selected data updates from the lower non-volatile memory tier to the upper non-volatile memory tier identified by the session log prior to a request for the selected data updates during the second cloud computing session.
However, LI discloses a data log circuit configured to predict degradation in a first location of an upper non-volatile memory tier structure (Section [0015-0018] – the ‘data log circuit’ is analogous to the components used to detect, archive, and compare temperature readings) and migrate a current version of working data to a different, second location in the upper non-volatile memory tier responsive to the predicted degradation in the first location (Section [0027] explains the wear leveling process reprograms data in data blocks to another location in the memory; Section [0029], for example, performs wear leveling on data programmed above a threshold temperature, analogous to a ‘predicted degradation’ point given observation of Section [0005]).
CHEN, ONG, and LI are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, and LI before him or her, to modify the memory of the combination of CHEN and ONG to include data migration as taught by LI.  A motivation for doing so would have been to prevent data loss in flash memory when the memory is used outside threshold temperatures.  Therefore, it would have been obvious to combine CHEN, ONG, and LI to obtain the invention as specified in the instant claims.
CHEN, ONG, and LI may not explicitly disclose a storage manager circuit to generate a session log comprising a sequential list of access operations carried out during a first cloud computing session between the local user device and a remote server across a cloud network, and to use the session log to detect a subsequent, second cloud computing session matching a portion of the first cloud computing session, to analyze a sequence of access operations upon the working data and initiate a prefetch command script to speculatively request selected data in anticipation of a future request for selected data ,and to prefetch selected data updates from the lower non-volatile memory tier to the upper non-volatile memory tier identified by the session log prior to a request for the selected data updates during the second cloud computing session.
However, WOOLFORD discloses a storage manager circuit to generate a session log comprising a sequential list of access operations carried out during a first cloud computing session between the local user device and a remote server across a cloud network (Section [0111] – all accesses are logged by timestamp).
CHEN, ONG, LI, and WOOLFORD are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, and WOOLFORD before him or her, to modify the session logs of the combination of CHEN, ONG, and LI to include timestamps as taught by WOOLFORD.  A motivation for doing so would have been to track time-sensitive data entries (Section [0005]).  Therefore, it would have been obvious to combine CHEN, ONG, LI, and WOOLFORD to obtain the invention as specified in the instant claims.
CHEN, ONG, LI, and WOOLFORD may not explicitly disclose a storage manager circuit to use the session log to detect a subsequent, second cloud computing session matching a portion of the first cloud computing session, to analyze a sequence of access operations upon the working data and initiate a prefetch command script to speculatively request selected data in anticipation of a future request for selected data ,and to prefetch selected data updates from the lower non-volatile memory tier to the upper non-volatile memory tier identified by the session log prior to a request for the selected data updates during the second cloud computing session.
Furthermore, RANADE discloses a storage manager circuit to use the session log to detect a subsequent, second cloud computing session matching a portion of the first cloud computing session, to analyze a sequence of access operations upon the working data and initiate a prefetch command script to speculatively request selected data in anticipation of a future request for selected data, and to prefetch selected data updates from the lower non-volatile memory tier to the upper non-volatile memory tier identified by the session log prior to a request for the selected data updates during the second cloud computing session (Section [0102] – cloud filed may be prefetched based on transaction cost; transaction cost may be determined based on amount of latency and/or bandwidth of the cloud storage {analogous to ‘a sequence of access operations’}).
CHEN, ONG, LI, WOOLFORD, and RANADE are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, WOOLFORD, and RANADE before him or her, to modify the storage manager of the combination of CHEN, ONG, LI, and WOOLFORD to include prefetching as taught by RANADE.  A motivation for doing so would have been to reduce access time to data by speculatively fetching data likely to be requested in the future (Section [0068]).  Therefore, it would have been obvious to combine CHEN, ONG, LI, WOOLFORD, and RANADE to obtain the invention as specified in the instant claims.

With respect to Claim 21, CHEN discloses a storage device comprising: 
a multi-tiered memory structure (Fig 2, Device 200 may comprise RAM/ROM/Cache 212 and disk drive 247; Section [0040]; Section [0067]); and 
a programmable processor having associated programming in memory which, when executed by the programmable processor, operates to establish a first cloud computing session between the storage device (Fig 1, Client Device 102/104) and a remote server (Fig 1, Server 112) across a cloud network  (Fig 1, Internet 108), to store a duplicate copy of at least one data object from the first non-volatile memory tier to the second non-volatile memory tier (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time), to issue the speculative request for the selected data to the first non-volatile memory tier (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory {remote or ‘cloud’ storage may be a lower tier memory per “What is tiered storage” – see Tier 4 of the Sample Data Storage Hierarchy}; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time), and to store the at least one data prefetch command script in the second non-volatile memory tier while maintaining the duplicate copy of the at least one data object therein (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time).
CHEN may not explicitly disclose a first non-volatile memory tier and a second non-volatile memory tier, a data log circuit adapted to predict degradation in a first location of the first non-volatile memory tier, a programmable processor to generate a session log of access operations carried out during the first cloud computing session to transfer data objects between the remote server and the first non-volatile memory tier, and to perform post-session processing at a conclusion of the first cloud computing session by forming at least one data prefetch command script that describes the session log at a conclusion of the first cloud computing session, the at least one data prefetch command script corresponding with an initiated speculative request of selected data in anticipation of a future request for said selected data resulting from analysis of a sequence of access operations upon the logged session operations, the programmable processor adapted to migrate the selected data and a current version of the working data to a different, second location in the first non-volatile memory tier responsive to predicted degradation in the first location.
However, ONG discloses a plurality of non-volatile memory tiers (Section [0033]).
CHEN and ONG are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN and ONG before him or her, to modify the RAM of CHEN to include NVRAM as taught by ONG.  A motivation for doing so would have been to prevent data loss in the event power is lost to the RAM (Section [0004]).  Therefore, it would have been obvious to combine CHEN and ONG to obtain the invention as specified in the instant claims.
CHEN and ONG may not explicitly disclose a data log circuit adapted to predict degradation in a first location of the first non-volatile memory tier, a programmable processor to generate a session log of access operations carried out during the first cloud computing session to transfer data objects between the remote server and the first non-volatile memory tier, and to perform post-session processing at a conclusion of the first cloud computing session by forming at least one data prefetch command script that describes the session log at a conclusion of the first cloud computing session, the at least one data prefetch command script corresponding with an initiated speculative request of selected data in anticipation of a future request for said selected data resulting from analysis of a sequence of access operations upon the logged session operations, the programmable processor adapted to migrate the selected data and a current version of the working data to a different, second location in the first non-volatile memory tier responsive to predicted degradation in the first location.
However, LI discloses a data log circuit adapted to predict degradation in a first location of the first non-volatile memory tier (Section [0015-0018] – the ‘data log circuit’ is analogous to the components used to detect, archive, and compare temperature readings), the programmable processor adapted to migrate a current version of the working data to a different, second location in the first non-volatile memory tier responsive to predicted degradation in the first location (Section [0027] explains the wear leveling process reprograms data in data blocks to another location in the memory; Section [0029], for example, performs wear leveling on data programmed above a threshold temperature, analogous to a ‘predicted degradation’ point given observation of Section [0005]).
CHEN, ONG, and LI are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, and LI before him or her, to modify the memory of the combination of CHEN and ONG to include data migration as taught by LI.  A motivation for doing so would have been to prevent data loss in flash memory when the memory is used outside threshold temperatures.  Therefore, it would have been obvious to combine CHEN, ONG, and LI to obtain the invention as specified in the instant claims.
CHEN, ONG, and LI may not explicitly disclose a programmable processor to generate a session log of access operations carried out during the first cloud computing session to transfer data objects between the remote server and the first non-volatile memory tier, and to perform post-session processing at a conclusion of the first cloud computing session by forming at least one data prefetch command script that describes the session log at a conclusion of the first cloud computing session, the at least one data prefetch command script corresponding with an initiated speculative request of selected data in anticipation of a future request for said selected data resulting from analysis of a sequence of access operations upon the logged session operations.
Furthermore, WOOLFORD discloses a programmable processor to generate a session log of access operations carried out during the first cloud computing session to transfer data objects between the remote server and the first non-volatile memory tier (Section [0111] – all accesses are logged by timestamp).
CHEN, ONG, LI, and WOOLFORD are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, and WOOLFORD before him or her, to modify the session logs of the combination of CHEN, ONG, and LI to include timestamps as taught by WOOLFORD.  A motivation for doing so would have been to track time-sensitive data entries (Section [0005]).  Therefore, it would have been obvious to combine CHEN, ONG, LI, and WOOLFORD to obtain the invention as specified in the instant claims.
CHEN, ONG, LI, and WOOLFORD may not explicitly disclose a programmable processor to perform post-session processing at a conclusion of the first cloud computing session by forming at least one data prefetch command script that describes the session log at a conclusion of the first cloud computing session, the at least one data prefetch command script corresponding with an initiated speculative request of selected data in anticipation of a future request for said selected data resulting from analysis of a sequence of access operations upon the logged session operations.
Furthermore, RANADE discloses a programmable processor to perform post-session processing at a conclusion of the first cloud computing session by forming at least one data prefetch command script that describes the session log at a conclusion of the first cloud computing session, the at least one data prefetch command script corresponding with an initiated speculative request of selected data in anticipation of a future request for said selected data resulting from analysis of a sequence of access operations upon the logged session operations (Section [0102] – cloud filed may be prefetched based on transaction cost; transaction cost may be determined based on amount of latency and/or bandwidth of the cloud storage {analogous to ‘a sequence of access operations’}).
CHEN, ONG, LI, WOOLFORD, and RANADE are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, WOOLFORD, and RANADE before him or her, to modify the storage manager of the combination of CHEN, ONG, LI, and WOOLFORD to include prefetching as taught by RANADE.  A motivation for doing so would have been to reduce access time to data by speculatively fetching data likely to be requested in the future (Section [0068]).  Therefore, it would have been obvious to combine CHEN, ONG, LI, WOOLFORD, and RANADE to obtain the invention as specified in the instant claims.

With respect to Claim 14, the combination of CHEN, ONG, LI, WOOLFORD, and RANADE disclose the apparatus of claim 10. 
WOOLFORD further discloses the session log comprises a command history table that identifies read and write operations executed during the cloud computing session in sequential order and an elapsed time interval between each pair of successive commands (Section [0111] – all accesses are logged by timestamp).

With respect to Claim 15, the combination of CHEN, ONG, LI, WOOLFORD, and RANADE disclose the apparatus of claim 14.   
CHEN further discloses the session log further comprises at least one copy of a data block from the working data identified as having high level of interest, wherein the at least one copy of the data block is stored as retained data in the lower memory tier (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time).

With respect to Claim 16, the combination of CHEN, ONG, LI, WOOLFORD, and RANADE disclose the apparatus of claim 10.
RANADE further discloses analyzing a sequence of access operations upon the working data and initiating a prefetch command script to speculatively request selected data in anticipation of a future request for said selected data (Section [0102]).

With respect to Claim 20, the combination of CHEN, ONG, LI, WOOLFORD, and RANADE disclose the apparatus of claim 10.
ONG further discloses in which the upper non-volatile memory tier comprises a selected one of STRAM, PCRAM or RRAM rewritable non-volatile memory cells, and the lower non-volatile memory tier comprises a different selected one of STRAM, PCRAM or RRAM rewritable non-volatile memory cells (Section [0033]).

With respect to Claim 23, the combination of CHEN, ONG, LI, WOOLFORD, and RANADE disclose the storage device of claim 21.  
CHEN further discloses to concurrently store a copy of the selected data object in the second memory tier in response to the relocation of the data object from the first location to the second location (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time).
LI further discloses wherein the programming when executed by the programmable processor further operates to relocate a selected data object from a first location to a second location in the first memory tier during the first cloud computing session responsive to a detected degradation of the selected data object in the first location (Section [0027] explains the wear leveling process reprograms data in data blocks to another location in the memory; Section [0029], for example, performs wear leveling on data programmed above a threshold temperature, analogous to a ‘predicted degradation’ point given observation of Section [0005]).

With respect to Claim 24, the combination of CHEN, ONG, LI, WOOLFORD, and RANADE disclose the storage device of claim 21.
WOOLFORD further discloses wherein the programming when executed by the programmable processor further operates to establish a subsequent, second cloud computing session between the storage device and the remote server across the cloud network, to generate a second session log of access operations carried out during the second cloud computing session to transfer data objects between the remote server and the first non-volatile memory tier (Section [0111] – all accesses are logged by timestamp).
RANADE further discloses wherein the programming to compare the at least one data prefetch command script in the second non-volatile memory tier to the second session log, and to migrate the duplicate copy of the at least one data object stored in the second memory tier during the first cloud computing session to the first memory tier responsive to the comparison of the at least one data prefetch command script to the second session log (Section [0102]).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHEN in view of ONG, LI, RANADE, and WOOLFORD.

With respect to Claim 4, the combination of CHEN, ONG, LI, and RANADE disclose the method of claim 1.  
CHEN further discloses wherein the cloud computing session is a first cloud computing session, and storing the session log in the lower memory tier of the memory structure (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time).
RANADE further discloses using the session log to detect a subsequent, second cloud computing session matching a portion of the first cloud computing session and to prefetch data updates from the remote server to the upper memory tier of the memory structure identified by the session log (Section [0102]).
CHEN, ONG, LI, and RANADE may not explicitly disclose generating a session log comprising a sequential list of access operations that were executed upon the working data during the first cloud computing session.
However, WOOLFORD discloses generating a session log comprising a sequential list of access operations that were executed upon the working data during the first cloud computing session (Section [0111] – all accesses are logged by timestamp).
CHEN, ONG, LI, RANADE, and WOOLFORD are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, and WOOLFORD before him or her, to modify the session logs of the combination of CHEN, ONG, LI, and WOOLFORD to include timestamps as taught by WOOLFORD.  A motivation for doing so would have been to track time-sensitive data entries (Section [0005]).  Therefore, it would have been obvious to combine CHEN, ONG, LI, RANADE, and WOOLFORD to obtain the invention as specified in the instant claims.

With respect to Claim 5, the combination of CHEN, ONG, LI, RANADE, and WOOLFORD disclose the method of claim 4. 
WOOLFORD further discloses the session log comprises a command history table that identifies read and write operations executed during the cloud computing session in sequential order and an elapsed time interval between each pair of successive commands (Section [0111] – all accesses are logged by timestamp).

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHEN in view of ONG, LI, WOOLFORD, and RANADE, and PARK.

With respect to Claim 11, the combination of CHEN, ONG, LI, WOOLFORD, and RANADE disclose the apparatus of claim 10. 
CHEN further discloses wherein the storage manager comprises a data log circuit that logs the working data to the lower non-volatile memory tier and concurrently performs an operation (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time), wherein the storage manager circuit logs the working data to the lower non-volatile memory tier responsive to an operation (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time).
CHEN, ONG, LI, WOOLFORD, and RANADE may not explicitly disclose performs a garbage collection operation to migrate the working data from a first location to a second location in the upper non-volatile memory tier and reset rewritable memory cells at the first location to a known programming state. 
However, PARK discloses performs a garbage collection operation to migrate the working data from a first location to a second location in the upper non-volatile memory tier and reset rewritable memory cells at the first location to a known programming state (Section [0070]). 
CHEN, ONG, LI, WOOLFORD, RANADE, and PARK are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, WOOLFORD, RANADE, and PARK before him or her, to modify the memory type of the combination of CHEN, ONG, LI, WOOLFORD, and RANADE to include flash memories as taught by PARK.  A motivation for doing so would have been to customize the storage entity given known benefits and drawbacks of flash memory types such as the ability to retain data in the event of a power loss.  Therefore, it would have been obvious to combine CHEN, ONG, LI, PARK, WOOLFORD, and RANADE to obtain the invention as specified in the instant claims.

With respect to Claim 12, the combination of CHEN, ONG, LI, WOOLFORD, RANADE, and PARK disclose the apparatus of claim 11.  
CHEN further discloses in which the logged working data stored in the lower non-volatile memory tier comprise snapshots of the working data stored in the upper non-volatile memory tier, wherein the snapshots are logged as a part of the garbage collection operation (Section [0040] – the archiver/comparer 214 may archive a “snapshot” of the contents of the displayed web page before the contents of the web page are discarded or prior to a new download of the page; the archiver/comparer 214 may store the content of a displayed web page in the disk drive 247 or other form of non-volatile memory; Section [0045] – archives may be preserved in long term storage such as non-volatile memory for an indefinite period of time). 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHEN in view of ONG, LI, WOOLFORD, RANADE, and PRAHLAD et al (US PGPub 2010/0332401).

With respect to Claim 22, the combination of CHEN, ONG, LI, WOOLFORD, and RANADE disclose the storage device of claim 21.
CHEN, ONG, LI, WOOLFORD, and RANADE may not explicitly disclose wherein the programming when executed by the programmable processor further operates to compress the duplicate copy of the at least one data object in the second non-volatile memory tier.
However, PRAHLAD discloses wherein the programming when executed by the programmable processor further operates to compress the duplicate copy of the at least one data object in the second non-volatile memory tier (Section [0005]).
CHEN, ONG, LI, WOOLFORD, RANADE, and PRAHLAD are analogous art because they are from the same field of endeavor of memory storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHEN, ONG, LI, WOOLFORD, RANADE, and PRAHLAD before him or her, to modify storage of backup data of the combination of CHEN, ONG, LI, WOOLFORD, and RANADE to include compression as taught by PRAHLAD.  A motivation for doing so would have been to place the data in a format optimized for efficient storage thus allowing more data to be stored (Section [0005]).  Therefore, it would have been obvious to combine CHEN, ONG, LI, WOOLFORD, and RANADE to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure provide teachings of prefetching web pages to storage coupled to clients in order to expedite the process of displaying the web pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137